IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. VIDALES


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                               SAMANTHA L. VIDALES, APPELLANT.


                             Filed March 27, 2018.     No. A-17-1162.


       Appeal from the District Court for Douglas County: GREGORY M. SCHATZ, Judge.
Affirmed.
       Thomas C. Riley, Douglas County Public Defender, and Zoë R. Wade for appellant.
       Douglas J. Peterson, Attorney General, and Sarah E. Marfisi for appellee.


       MOORE, Chief Judge, and BISHOP, Judge, and INBODY, Judge, Retired.
       INBODY, Judge, Retired.
                                        INTRODUCTION
        Samantha L. Vidales appeals the Douglas County District Court’s denial of her motion to
transfer her case to juvenile court. She also contends that the district court improperly failed to
hold a hearing on her motion to transfer within 15 days as required by Neb. Rev. Stat.
§ 29-1816(3)(a) (Supp. 2017). Upon our review, we do not find that the district court abused its
discretion in denying Vidales’ motion to transfer her case to juvenile court. Further, we find that
Vidales did not properly preserve her assignment of error regarding the failure of the district court
to hold a hearing on her motion to transfer within 15 days. Accordingly, we affirm.
                                    STATEMENT OF FACTS
       On September 8, 2017, the State filed an information charging Vidales with robbery, a
Class II felony. Vidales was almost 17 years old on the date of the offense. On September 21,



                                                -1-
Vidales filed a motion to transfer the matter to juvenile court and the matter was set for hearing on
October 30.
         At the October 30, 2017, hearing on Vidales’ motion to transfer to the juvenile court, four
exhibits were received into evidence. Exhibit 1 is a local record for “Samantha Bidales” under data
number 3434906 and exhibit 3 is a local record for “Samantha Vidales” under data number
2254927. These two exhibits were aliased together noting that they were referring to the same
person.
         Exhibit 2 is a set of police reports for the current case. Among other things, the police
reports contain information regarding interviews police conducted with Vidales and her cousin.
Vidales told police that she was not the perpetrator of the robbery, that her cousin set up the robbery
and told her to sit in the front seat of the car, that she did not know the male assailants, and that
she did not receive any of the proceeds from the robbery. However, Vidales’ cousin told police
that Vidales arranged the robbery with the male assailants, that one of the male assailants was
Vidales’ ex-boyfriend, and that both male assailants were gang members.
         Exhibit 4 is an affidavit by Melissa Driscoll, the juvenile services coordinator for the
Douglas County Public Defender’s Office. Driscoll’s affidavit set forth, among other things, that
she has held the position of juvenile court coordinator for the past 16 years; that she was aware the
Douglas County Separate Juvenile Court has the authority to detain juveniles it finds to be a flight
risk, a danger to themselves, others, or the property of others, or in violation of valid court orders;
that the Douglas County Separate Juvenile Court has the authority to order electronic monitoring
and tracker services to monitor juveniles in the community; that it was Driscoll’s professional
opinion that, if the matter was transferred to the Douglas County Separate Juvenile Court,
evaluations including, but not limited to, chemical dependency, psychological, and psychiatric
could be ordered to consider new information and make recommendations regarding appropriate
services and level of care for placement; that she was aware of the treatment services offered by
the Douglas County Separate Juvenile Court including, but not limited to, mental health services,
individual therapy--specifically cognitive behavioral therapy, family therapy, substance abuse
therapy, intensive family preservation, victim empathy classes, appropriate decisionmaking
classes, tracker, electronic monitor, and out-of-home placement; and that it was her professional
opinion Douglas County Juvenile Court services were available to Vidales including, but not
limited to, group home placement (either in or out of state), therapeutic group home (in or out of
state), psychiatric residential treatment facility, and/or commitment to the Youth Rehabilitation
Treatment Center at Geneva, Nebraska.
         The district court denied Vidales’ motion to transfer jurisdiction of the case to the Douglas
County Separate Juvenile Court. The court found the police reports received into evidence as
exhibit 2 indicated that Vidales admitted to being involved in setting up the victim for a robbery
by two male individuals, with the robbery to take place in a shopping center parking lot at
approximately 2:30 a.m. During the course of the robbery, the victim was punched and
pistol-whipped by the two male individuals who perpetrated the robbery using what appeared to
be an automatic handgun. The victim was robbed of cash, his cell phone, and his automobile, and
the victim required treatment at an Omaha hospital for injuries sustained during the robbery.




                                                 -2-
        The court further found that Vidales admitted to police that she had helped set up the
robbery by meeting with the victim in his car in the shopping center parking lot. Shortly after she
joined the victim in his car, the two male assailants also entered the victim’s car to rob the victim.
Further, although Vidales admitted her involvement in the robbery, she was not cooperative in
identifying the male assailants for police.
        The court also found that there did not appear to be facilities particularly available to the
Douglas County Separate Juvenile Court for Vidales’ treatment and rehabilitation and that
Vidales’ best interests and the security of the public “may require” that she continue to remain in
secure detention or under supervision for a period extending beyond her majority. The court also
found that, taking those factors into consideration and having considered the seriousness of the
offense charged, including the motivation for the commission of the offense and the violence
involved, as well as the criteria set out in Neb. Rev. Stat. § 43-276 (Reissue 2016), a sound basis
existed for retaining jurisdiction in the district court. Vidales timely filed an interlocutory appeal
as authorized by § 29-1816(3)(c).
                                   ASSIGNMENTS OF ERROR
         Vidales contends that the district court erred in failing to hold a hearing on her motion to
transfer within 15 days as required by statute. She further contends that the district court abused
its discretion in denying her motion to transfer to juvenile court.
                                     STANDARD OF REVIEW
        A trial court’s denial of a motion to transfer a pending criminal proceeding to the juvenile
court is reviewed for an abuse of discretion. State v. Bluett, 295 Neb. 369, 889 N.W.2d 83 (2016).
An abuse of discretion occurs when a trial court’s decision is based upon reasons that are untenable
or unreasonable or if its action is clearly against justice or conscience, reason, and evidence. Id.
                                             ANALYSIS
Failure to Hold Hearing on Motion to Transfer Within 15 Days.
        Vidales contends that the district court erred in failing to hold the hearing on her motion to
transfer to juvenile court within 15 days as required by § 29-1816(3)(a).
        Section 29-1816(3)(a) provides, in relevant part, “[f]or motions to transfer a case from the
county court or district court to juvenile court . . . the county court or district court shall schedule
a hearing on such motion within fifteen days.” Vidales argues that the statutory language providing
that the court “shall schedule a hearing on such motion within fifteen days” is mandatory.
However, we need not address this assigned error because Vidales did not raise this issue before
the district court. The failure to make a timely objection waives the right to assert prejudicial error
on appeal. Geiss v. Geiss, 20 Neb. Ct. App. 861, 835 N.W.2d 774 (2013). Thus, this issue has not been
properly preserved for our review.
Motion to Transfer to Juvenile Court.
        Neb. Rev. Stat. § 43-246.01(3) (Reissue 2016) grants concurrent jurisdiction to the juvenile
court and the county or district courts over juvenile offenders who (1) are 11 years of age or older




                                                 -3-
and commit a traffic offense that is not a felony or (2) are 14 years of age or older and commit a
Class I, IA, IB, IC, ID, II, or IIA felony. Actions against these juveniles may be initiated either in
juvenile court or in the county or district court. In the present case, the allegation against Vidales
placed her within this category of juvenile offenders.
        When an alleged offense is one over which both the juvenile court and the criminal court
can exercise jurisdiction, a party can move to transfer the matter. For matters initiated in criminal
court, a party can move to transfer it to juvenile court pursuant to § 29-1816(3).
        In the instant case, when Vidales moved to transfer her case to juvenile court, the district
court conducted a hearing pursuant to § 29-1816(3)(a), which subsection requires consideration of
the following factors set forth in § 43-276:
        (a) The type of treatment such juvenile would most likely be amenable to; (b) whether there
        is evidence that the alleged offense included violence; (c) the motivation for the
        commission of the offense; (d) the age of the juvenile and the ages and circumstances of
        any others involved in the offense; (e) the previous history of the juvenile, including
        whether he or she had been convicted of any previous offenses or adjudicated in juvenile
        court; (f) the best interests of the juvenile; (g) consideration of public safety; (h)
        consideration of the juvenile’s ability to appreciate the nature and seriousness of his or her
        conduct; (i) whether the best interests of the juvenile and the security of the public may
        require that the juvenile continue in secure detention or under supervision for a period
        extending beyond his or her minority and, if so, the available alternatives best suited to this
        purpose; (j) whether the victim agrees to participate in mediation; (k) whether there is a
        juvenile pretrial diversion program established pursuant to sections 43-260.02 to
        43-260.07; (l) whether the juvenile has been convicted of or has acknowledged
        unauthorized use or possession of a firearm; (m) whether a juvenile court order has been
        issued for the juvenile pursuant to section 43-2,106.03; (n) whether the juvenile is a
        criminal street gang member; and (o) such other matters as the parties deem relevant to aid
        in the decision.

        The customary rules of evidence shall not be followed at such hearing and, “[a]fter
considering all the evidence and reasons presented by both parties, the case shall be transferred to
juvenile court unless a sound basis exists for retaining the case in county court or district court.”
See § 29-1816(3)(a) and (b).
        In conducting a hearing on a motion to transfer a pending criminal case to juvenile court,
the district court should employ “a balancing test by which public protection and societal security
are weighed against the practical and nonproblematical rehabilitation of the juvenile.” State v.
Stevens, 290 Neb. 460, 465, 860 N.W.2d 717, 725 (2015). “In order to retain the proceedings, the
court need not resolve every factor against the juvenile, and there are no weighted factors and no
prescribed method by which more or less weight is assigned to a specific factor.” Id. “The burden
of proving a sound basis for retention lies with the State.” Id.
        Vidales argues that the district court’s finding that “there do not appear to be facilities
particularly available to the separate juvenile court for treatment and rehabilitation” of Vidales was
contradicted by Driscoll’s affidavit which described evaluations and services available through



                                                 -4-
the juvenile court. However, the district court noted that Vidales’ best interests and the security of
the public may require her to continue to remain in secure detention or under supervision for a
period extending beyond her majority. Given the short amount of time that Vidales would be under
the jurisdiction of the juvenile court if the case were transferred and the severity of the offense
charged, the district court did not err in finding that the separate juvenile court did not have
facilities available to meet Vidales’ needs.
         Vidales further argues that, although the robbery was a violent crime, she was not the
perpetrator of the violence, the evidence did not establish that she had any prior knowledge of the
violence that would be done to the victim, and she did not receive any of the proceeds from the
robbery. Contrary to Vidales’ claims, the record is in conflict regarding the degree to which
Vidales was involved with the planning of the robbery. Although Vidales asserted in her police
interview that she did not know the male assailants and her cousin set up the robbery and told her
to sit in the front seat of the car, Vidales’ cousin told police that Vidales arranged the robbery with
the male assailants, one of the male assailants was Vidales’ ex-boyfriend, and both assailants were
gang members.
         When a court’s basis for retaining jurisdiction over a juvenile is supported by appropriate
evidence, it cannot be said that the court abused its discretion in refusing to transfer the case to the
juvenile court. See State v. Goodwin, 278 Neb. 945, 774 N.W.2d 733 (2009). In this case, the State
established the violence involved in the robbery, the motivation for the offense (money), Vidales’
admitted participation in the robbery, the fact that the victim suffered injuries, the fact that Vidales
was almost 17 years old when the offense was committed, and Vidales’ unwillingness to identify
the male assailants, which all support the district court’s finding that a sound basis for retaining
jurisdiction existed. Because there was appropriate evidence to support the district court’s refusal
to transfer Vidales’ case to the juvenile court, we cannot say that the district court abused its
discretion.
                                           CONCLUSION
        Vidales failed to properly preserve her assigned error regarding the district court’s failure
to hold a hearing on her motion to transfer within 15 days, and we reject her claim that the district
court abused its discretion in denying her motion to transfer to juvenile court. Therefore, the district
court’s order is affirmed.
                                                                                           AFFIRMED.




                                                 -5-